Case: 15-13065   Date Filed: 04/24/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-13065
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:14-cr-00017-LGW-RSB-1

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

ALAN GUEST,

                                                        Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                 (April 24, 2017)

Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:


      David McCrea, appointed counsel for Alan Guest in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 15-13065     Date Filed: 04/24/2017   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Guest’s conviction and sentence

is AFFIRMED.




                                          2